         Case 1:17-cv-01408-SDA Document 36 Filed 11/20/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Henriquez et al,                                                          11/20/2018
                                 Plaintiffs,
                                                            1:17-cv-01408 (SDA)
                    -against-
                                                            ORDER
 Franco Food Corp. et al,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. On December 28, 2017, the

parties submitted their proposed settlement agreement and related papers. (ECF No. 32.) On

November 16, 2018, the parties consented to my jurisdiction. (ECF No. 35.) Having reviewed the

proposed settlement, the Court finds that it is fair and reasonable. See Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The settlement is approved.

       Accordingly, this action is dismissed with prejudice and without costs except as may be

stated in the settlement agreement. The Court will retain jurisdiction to enforce the settlement

agreement. The Clerk of Court is requested to close the case.

SO ORDERED.

DATED:        New York, New York
              November 20, 2018

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
